Citation Nr: 1456479	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  13-24 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama



THE ISSUE

Entitlement to an initial compensable evaluation for the service-connected scar of the lateral aspect of the right humerus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1945 to March 1949.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the RO in Milwaukee, Wisconsin.  Jurisdiction now rests with the RO in Montgomery, Alabama.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran is shown to have a painful scar in the region of the lateral aspect of the right humerus.



CONCLUSION OF LAW

The criteria for the assignment of an initial 10 percent evaluation for the service-connected scar of the lateral aspect of the right humerus have been met.  38 C.F.R. §§ 1155, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118 including Diagnostic Code 7804 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes that upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  

However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative Diagnostic Codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  

However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

With respect to the claim for an increased rating for the service-connected scar of the right humerus, the RO provided the Veteran with a notification letter in September 2009, prior to the initial decision on the claim in December 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the Veteran. 

Moreover, the September 2009 letter notified the Veteran of the evidence needed to substantiate his claim for an increased evaluation.  The letter also informed him of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined.  

Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to an increased rating for his service-connected scar of the right humerus.

With regard to the duty to assist, the RO sent a letter to the Veteran in February 2010 notifying him that his service treatment records were unavailable for review.  

In the same notification letter, the Veteran was advised that he could furnish documents that could substitute for service treatment records.  However, the Veteran's March 1949 separation examination is of record and notes that he sustained a fracture of the right humerus in 1948 which required surgery.  

In addition, all identified and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.

The Veteran was afforded a VA examination in November 2010 in connection with his claim for service connection for a scar of the right humerus.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the VA examination is adequate to decide the case because, as shown below, the examiner provided the requisite objective test results to adequately rate the Veteran's disability.  The examiner also reviewed the Veteran's claims file and considered his medical history and lay statements.

In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's scar of the right humerus since he was last examined.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2014). 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Here, the Veteran is currently assigned a noncompensable evaluation for a scar on the lateral aspect of the right humerus pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7802, effective on September 1, 2009.  

Under the criteria of this Diagnostic Code, a noncompensable evaluation is assignable for a scar, not of the head, face, or neck, that is superficial and nonlinear.  

However, a 10 percent evaluation under that Diagnostic Code is assigned if the evidence demonstrates that the scar affects an area or areas of 144 square inches (929 sq. cm.) or greater.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In this case, the Board finds that the Veteran's right humerus scar does not meet the criteria for a compensable evaluation under Diagnostic Code 7802 based on the size of the scar.  Nevertheless, a 10 percent evaluation is warranted under an alternate Diagnostic Code, specifically Diagnostic Code 7804, which contemplates a scar that is painful. 

The Veteran was afforded a VA examination in November 2010 which revealed a scar located on the lateral aspect of the right humerus associated with surgery in 1948 for a right humeral fracture.  

The evidence demonstrates that the scar measured13 cm in length and 3 cm in width with the appearance of past retention sutures.  The scar was noted to be superficial, nontender, and without any skin breakdown or underlying soft tissue damage.  Moreover, the examiner noted that the did not cause limitation of motion or limitation of function of the right shoulder or the right elbow.  Finally, there are no findings of inflammation, edema or keloid formation.  

The VA examiner related that the Veteran was unable to discern whether the intermittent pain he experienced, noted to be a 7 on the pain scale, was related to the scar or to the bone fracture.  During the examination, the Veteran reported occasional itchiness of the scar, but denied tenderness to the scar area or any functional limitations caused by the scar. 

The Veteran asserts that his scar of the right humerus has continuously caused pain, tenderness and intermittent pain on movement.  See August 2013 Form 9.  In this respect, the Veteran is competent to report observable symptoms with respect to pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  

In addition, the Veteran's lay statements are considered credible as to the persistent symptomatology since discharge from service in addition to his current symptoms of pain, tenderness and occasional limitations of function caused by the scar.  See 38 C.F.R. § 3.303 (b); Barr, 21 Vet. App. at 310.  In this case, there is no reason to doubt the credibility of the Veteran's statements.  

The Board has considered the Veteran's competent and credible lay statements regarding his painful scar and as such, the Veteran is afforded the benefit of the doubt and an initial 10 percent evaluation is assigned for a painful scar pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.
`
Under Diagnostic Code 7804, a 10 percent rating is assigned for one or two scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804, Notes (1), (2) (2014).  

The Board finds that throughout the rating period on appeal, the Veteran's scar of the right humerus has been 10 percent disabling as he has competently and credibly reported the scar to be painful which thus, satisfies the rating criteria.  

The Board has also considered whether a higher evaluation for the right humerus scar is available under the remaining Diagnostic Codes 7800 through 7805; however, the evidence does not support an assignment of such an evaluation at any point during the appeal period.  

For example, the scar is not of the head, face, or neck (Diagnostic Code 7800), nor is the scar deep (Diagnostic Code 7801).  Also, the Veteran's scar is not of the requisite size of 144 square inches (929 sq. cm.) or greater (Diagnostic Code 7802).  

In addition, the medical evidence does not establish that the scar limits shoulder or elbow function or otherwise causes any disabling effects as indicated by Diagnostic Code7805.  See November 2010 VA examination report.  As such, the criteria for a rating in excess of 10 percent for the right humerus scar are not met. 

In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that that the criteria for the maximum 10 percent rating for the right humerus scar under Diagnostic Code 7804 is met.  38 C.F.R. §§ 4.3, 4.7.


III.  Extraschedular Consideration

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including pain and tenderness with occasional functional limitations.  

Although there are higher ratings available under alternate Diagnostic Codes, in this case, the Veteran's painful scar is specifically contemplated by the assigned Diagnostic Code.  In short, the rating criteria reasonably and adequately describe the Veteran's symptomatology stemming from his scar on the lateral aspect of the right humerus.

The weight of the evidence also does not show that there is marked interference with employment.  The Veteran retired in 1986 after working as a heavy equipment operator and there is no indication that the Veteran's scar impacted his employment.  

The Board notes that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1.  

Therefore, the Veteran's scar disability does not meet the threshold of "marked interference with employment" to render impractical the application of the regular rating standards.  See 38 C.F.R. § 3.321(b)(1). 

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to his service-connected right humerus scar disability, to suggest that he is not adequately compensated for his disability by the Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  Indeed, there is no allegation or evidence of inpatient treatment for this disability. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected scar of the right humerus under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An initial 10 percent rating for the service-connected scar on the lateral aspect of the right humerus is granted, subject to the regulations controlling the payment of monetary benefits. 



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


